Soott, Judge,
delivered the opinion of the court.
The question in this case is whether the endorsee of a negotiable promissory note, whose residence is near but outside of the limits of the city of St. Louis, and whose post-office is the city office, can be served with notice of the protest of the note through his post-office, which is that of the city.
This case finds authority in the books for deciding it either way. Under such circumstances we are at liberty to adopt that course which seems most conducive to uniformity in the law, and which will produce the least litigation and strife. Where the party to be served is a resident of the city or town where the protest is made, the course required is to give him personal notice,' or to leave it at his dwelling or place of business. But if he lives in the country, then a notice by mail to his post-office will be sufficient. Now as the party in this case lived in the country outside of the city, why should not a notice through his post-office be sufficient ? If we once depart from the city limits as the rule as to residence, where shall we go ? 'How far out must the party be to deprive him of a personal notice or its equivalent. This must lead to dispute. The other rule is preferable for its certainty, as it leaves no ground for controversy. In an old case, the course adopted here was pursued in relation to giving notice to one outside but near the city of St. Louis. It seems that no exception was taken to it in that case. (Walker v. The Bank of Missouri, 8 Mo. 704.) We do not deem it necessary to state and review the cases on this question. There is ample authority for the opinion we have expressed.
The other judges concur.
Affirmed.